Citation Nr: 0614691	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active service from August 1960 to February 
1961, and periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) during Reserve service 
from July 1967 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating action that denied service 
connection for hearing loss, tinnitus, and gout.  The 
appellant filed a Notice of Disagreement in February 2003.  
The RO issued a Statement of the Case (SOC) in March 2004, 
and the appellant filed a Substantive Appeal subsequently 
that month.  The RO issued Supplemental SOCs (SSOCs) in May 
and December 2005.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The Board's decision on the claims for service connection for 
gout and for tinnitus is set forth below.  The claim for 
service connection for hearing loss is addressed in the 
remand  following the order;  that matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for gout and 
tinnitus has, to the extent possible, been accomplished.  

2.  Gout, a disease entity, was manifested during INACDUTRA 
in July 1986, and is not currently objectively demonstrated.

3.  The record is devoid of any persuasive evidence 
establishing that the appellant has, or ever has had, 
tinnitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for gout is without 
legal merit.  38 U.S.C.A.  §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. §3.102 3.303 (2005).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the claim for service connection for gout, 
the appellant has been notified of the reasons for the denial 
of the claim, and afforded opportunities to present evidence 
and argument in connection with that claim..  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed him.  As will be explained below, the 
claim on appeal lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

With respect to the claim for service connection for 
tinnitus, the Board finds that, considering the record in 
light of the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate the claim has been accomplished.  

A September 2002 pre-rating notice letter notified the 
appellant and his representative of criteria for establishing 
service connection, and that letter along with a May 2005 RO 
letter notified them of VA's responsibilities regarding 
notification and assistance due the appellant in the claim.  
Moreover, through the January 2003 rating action on appeal, , 
the March 2004 SOC, , the May 2005 SSOC, and  the December 
2005 SSOC  the RO notified the appellant and his 
representative of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal  After each, 
they were afforded an opportunity to respond.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the September 2002 and May 2005 RO letters 
informed the appellant d that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  Specifically, the latter RO letter notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed; the RO also requested that the 
appellant furnish any evidence that he had in his possession 
that pertained to his claim.  The Board finds that these 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by VA that he provide any evidence 
in his possession that pertains to the claim.  As indicated 
above, all four content of notice requirements have been met 
with respect to the claim for service connection for tinnitus 
herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the appellant 
both before and after the 2003 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice does not prejudice the appellant in any 
way, because any delay in issuing 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As indicated above, 
the rating action, RO letters, SOC, and SSOCs issued between 
2002 and 2006 collectively explained to the appellant what 
was needed to substantiate his claim for service connection 
for tinnitus, as well as the relative responsibilities of the 
parties; after each, he was afforded an opportunity to 
provide information and/or evidence pertinent to the claim.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appellant's appeal.  The RO 
most recently readjudicated the appellant's claim on the 
merits in December 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In 
connection with the claim for service connection for 
tinnitus, the RO has not provided any notice to him regarding 
the degree of disability or the effective date pertaining to 
the disability. .  However, as the Board's decision herein 
denies the claim for service connection for tinnitus, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to him 
under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim, to include obtaining all available service and 
post-service VA and private medical records through 2005.  
The transcript of the appellant's Board hearing is of record.  
In January 2003, a RO military records specialist certified 
that a number of unsuccessful attempts to obtain service 
medical records had been made, that the attempts were well 
documented in the record, that all efforts to obtain needed 
military information had been exhausted, and that further 
efforts would be futile.  In October 2004 and July 2005, the 
service department further advised the RO that no additional 
medical records from the appellant's period of Reserve 
service were available.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, that any existing evidence in 
addition to that noted above, pertinent to the claim on 
appeal, has not been obtained.  In December 2005, the 
appellant stated that he had no additional evidence to 
submit.  The record also presents no basis for further 
development to create any additional evidence in connection 
with the matter currently under consideration.   

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims 
herein decided, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Specific to Reserve service, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA, or injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.

A.  Service Connection for Gout

In this case, the RO denied service connection for gout on 
the grounds that it was not an injury that was incurred or 
aggravated while performing INACDUTRA.  

The basic facts in this case are not in dispute.  The record 
reflects that the appellant had active service from August 
1960 to February 1961, and periods of ACDUTRA and INACDUTRA 
during Reserve service from July 1967 to November 1987.  
Medical records during the period of Reserve service show 
that the appellant was treated in July 1986 for what was 
assessed as probable gout.  In a June 2004 Informal 
Conference Report, the appellant and a RO Decision Review 
Officer agreed that the gout that was manifested during 
Reserve service in July 1986 occurred during INACDUTRA.  
Post-service VA and private medical records from 2003 to 2005 
do not reflect any findings or diagnosis of gout.

The appellant requests service connection for gout on the 
grounds that it had its onset during INACDUTRA in July 1986.  
However, as noted above, service connection may only be 
granted for disability due to injury during INACDUTRA (not 
disease).  Hence, there is no legal basis for a grant of the 
benefit sought, even if there were medical evidence to 
establish that gout is currently present (as indicated above, 
there is no such evidence.    The pertinent legal authority 
governing service connection is clear and specific, and the 
Board is bound by such authority.  

  As, on these facts, the appellant's disease entity, gout, 
appeared to have manifested itself only during INACDUTRA, 
and, in addition, is not currently objectively demonstrated, 
there is no legal basis for a grant of service connection, 
and the claim must thus be denied.  Where, as here, the law, 
and not the evidence, is dispositive, the appeal must be 
denied as lacking entitlement under the law, or as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

B.  Service Connection for Tinnitus

The available service medical records from 1967 to 1986, as 
well as post-service VA and private medical records from 2003 
to 2005, are completely negative for findings or diagnoses of 
tinnitus.

As indicated above Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the competent 
evidence does not provide any indicia of the disability for 
which service connection is sought (and hence, no evidence of 
a nexus between that disability and service) there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board has considered the appellant's assertions  that he 
has tinnitus that is related to noise exposure in service.  
The appellant is certainly competent to testify as to his 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, while ringing in the ears is the type of problem 
the appellant could self report , his assertions are not 
supported by any competent evidence of tinnitus, and hence, 
are not considered credible.  .  The Board also emphasizes 
that medical matters of diagnosis and causation are within 
the province of trained medical professionals.  See,  e.g., 
Jones v. Brown, 7 Vet. App. 134, 137 (1993).  As a layperson, 
the appellant simply is not shown to have the appropriate 
medical training and expertise to competently render a 
probative (persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In short, the appellant cannot provide 
persuasive evidence of the claimed disability on the basis of 
his assertions, alone.

For all the foregoing reasons, the Board finds that the claim 
for service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for gout is denied.

Service connection for tinnitus is denied.


REMAND

With respect to the issue of service connection for hearing 
loss, the Board finds that, considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, all development needed to fairly adjudicate this 
claim has not been accomplished.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels (db) or greater; the 
auditory thresholds for at least 3 of the aforementioned 
frequencies are 26 db or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

In this case, audiometry results during the appellant's 
Reserve service on February 26, 1983, as well as on October 
2005 testing by the Superior Hearing Aid Service, show that 
he had hearing loss that met the 38 C.F.R. § 3.385 VA 
criteria for hearing loss disability.  The specific record 
shows that the appellant underwent military audiometric 
testing at 445 U.S. Air Force Clinic, Norton Air Force Base, 
California 92409 on February 26, 1983 during U.S. Air Force 
Reserve service.  However, the record does not clearly 
establish the nature of the appellant's Reserve service at 
the time of the audiometric testing in February 1983.  The 
Board observes that, if the appellant was on ACDUTRA on 
February 26, 1983-and, he is currently shown, by persuasive 
evidence, to continue to suffer from hearing loss disability 
as defined by section 3.385-he may be entitled  to service 
connection for hearing loss disability under the provisions 
of 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 and 38 C.F.R. 
§ 3.385.

Thus, the Board finds that this case must be remanded to the 
RO to obtain information as to the nature of the appellant's 
Reserve service at the time of his military audiometric 
testing on February 26, 1983-specifically,  whether he was 
on ACDUTRA on that date.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal (to 
include arranging for the appellant to undergo VA 
audiological evaluation, if appropriate).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the service 
department to obtain information as to 
the nature of the appellant's U.S. Air 
Force Reserve service at the time of his 
military audiometric testing at 445 U.S. 
Air Force Clinic, Norton Air Force Base, 
California 92409 on February 26, 1983-
specifically, whether he was on ACDUTRA 
on that date.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  All responses received 
should be associated with the claims 
file.

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After accomplishing all notification 
and development action deemed warranted 
(to include arranging for the appellant 
to undergo VA audiological evaluation, as 
appropriate), the RO should readjudicate 
the claim for service connection for 
hearing loss on appeal in light of all 
pertinent evidence and legal authority, 
to include the provisions of 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 and 38 C.F.R. 
§ 3.385.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.                      See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


